91 F.3d 158
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, ex rel., TAXPAYERS AGAINST FRAUD,a non-profit corporation, Plaintiff,andMax Killingsworth, Plaintiff-Appellant,v.Klaus KIRCHOFF;  Taxpayers Against Fraud, Plaintiffs-Appellees,andTeledyne Industries, Inc;  Teledyne Systems Company, Inc., Defendants.
No. 94-56482.
United States Court of Appeals, Ninth Circuit.
Submitted June 3, 1996.*Decided July 16, 1996.

1
Before:  FARRIS, FERNANDEZ, and THOMAS, Circuit Judges


2
MEMORANDUM**


3
Max Killingsworth, a qui tam plaintiff, appeals the district court's order awarding attorneys' fees directly to his attorneys, rather than to himself.  Killingsworth asserts that the district court erred because, he claims, the attorneys' fee is owned by the client, and the amount that the attorney can then obtain is determined by private contract and controlled by state law.  For the reasons stated in  United States of America ex rel. Virani v. Jerry M. Lewis Truck Parts & Equipment, Inc., No. 95-56396, slip op. 8265 (9th Cir.  July 10, 1996), we disagree.


4
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3